OPINION — AG — ** MORTGAGE TAX — CREDITS UNIONS — TAX LIABILITY ** PURSUANT TO 12 U.S.C.A. 1768 FEDERAL CREDIT UNIONS ARE INSTRUMENTALITIES OF THE FEDERAL GOVERNMENT, THUS MAKING THEM IMMUNE FROM ANY TAXATION NOT AUTHORIZED BY CONGRESS, AND IN THE ABSENCE OF ANY SUCH AUTHORIZATION, FEDERAL CREDIT UNIONS ARE 'NOT' SUBJECT TO THE PAYMENT OF THE OKLAHOMA REAL ESTATE MORTGAGE TAX — 68 Ohio St. 1904 [68-1904] (FEDERAL GOVERNMENT, SUPREMACY CLAUSE) CITE: 12 U.S.C.A. 1751, 68 Ohio St. 1901 [68-1901], 68 Ohio St. 1904 [68-1904](B) 68 Ohio St. 12351 [68-12351] ET SEQ. (TERRY J. JENKS) ** SEE: OPINION NO. 95-084 (1996) **